OFFICE    OF THE ATTORNEY GENERAL         OF TEXAS
                                  AUSTIN
 OROVERSELLERS
 ATTORNEYQLNERAL


Bonorabh       A. T.   Prlbblo
County     Attorney,   Nille     Coonty
Ooldthwalto,       Teua




                   Wo ara In reoaip
readin       le fo llo wr :

                                                       th r   truatera
         or a aonmon aahool
         orrioa rot aoh



                                               8 truateaa of tha
                                               va oontraoted with
                                                dietriot  to teaoh
                                            a time   0517 ana la mado
                                            J the State Dopartnnnt
                                            ar tha Equaliution     Law.
                                            a the 8800      l
                                                            na
                                                             uoo*aaiYa
                                                   A rohool was main-
                                  lot ovary year aim8 the aonrrp
                                  land up to 1943-1944.
                   "1. Under oiroumatauoea aa dworibod above
         door thla land nrmrt baokto grantor8 an4 their aa-
         llg nrand laaignaoa?
                    "8. At tha praaat   time ma7 tha truateaa oi
         thfa dirtriot    logally 8011 the aohs   buf16i.q or other
         bull4lngr   on tha tract adjoining the land rhlah waa
         heroinbefore   doeoribad?w
Bonorablo    A,    T.   Prlbblo, p-0     1




             30 do not hato a oopf of the dordfor lxadnatloa,
nor do wa fad that wa bra lufilolont      lnforllatlonto paaa upon
the quaatlon of abandonmant. Touratatr that      th truataoa of
tha  common am&o1 dlatrlot   hare ooatraoted 4th a nelghborlly
lndepondent lshool 6latrlti to toaah ohll4rra raaldln(l within
their biatrlot, an6 lom atato further that tM oeatraot la mndo
for on0 roar oa4.    NO Aoubt if tU8 taet ia rufilrlont    to ahou
that the lehool pm       ~IBthe-          aahool diatrlot &a boon
lb a ndo aror
            d *a hr0  p0up o wa .
                  It    1 8
                          lotlrel~ po8alblo th@      the aentraot wlth the
lndrpmd8nt        4latrlot   aar   not   k   roanwd for anothu par and,
;A that want   t& OoIlooLIaohool dlatrlot UoUla haro tha    ohlld-
roa rodding 1~ that dlatrlot ~tau6ht in tho homa dlatrlot.     The
iaot that th lar lathorla~a Qontraata tor ona roar only uoula
indioato that t& h(la~aturo~did     not  lAteAd to oauao a diatriat
to loae it8 achoolhoUr by rOaIOA of making auoh oontraot. So+
tion 1 of ivtlolo 8 Oi tha Hqtitiiaation   Aid Law roe&r am followa:

             Wpoa the 4gFWmAt        of the board of truataoa
      of the diatriota OOAOOtA8d or 08 PtitiOA llgaod by
      a ma)orlty  OS the quallilOd rotor8 of t.hadlatriot         and
      aubjoot to th e  lgproralof tho oountf ruperlatondont,
      an6 tho biato Yuporintondord, a blatrlot         rhloh nay ba
      tmabla to malntala a latlafaotory       lohool may tranafrr
      it8 ontire roholaatlo larollmant for on0 par to ark
      aooroditod  who01 of hlghor ran&.        Ii the recolrl4
      aohool rocolraa *tat. aid, tho loholaatIo         oonaua roll8
      both whlto anb. oolorod ahall bo oomblnod, tho per
      oa lta lpportlomant      ahall bo paid dlreet to tb To-
      coPtFry lrhsol all looal taxer oi tho lenllng #on-
      traotlng dlatrlot,    lxoept thoao @oily to tbr'latrreot
      and aioklng fpnd ahall-k ortilted to the reoalrlrw
      maboo by the tax     oollootor   am oollootod,    and the
      teaohor-pupil qrrota ahall bo baaod OA tho oomblnod
      ooaaua total.     If t&n rooalvl~ aohool la not a Stat0
      a id lohool, th eloholaatlr aeAaua roll8 both white         AA~
      eelore& ahall bo ooablno4, the par oaplta apportloamont
      ahall be pal& dlreot to the rooolrlng         lohoolt all looal
      turna or tha manding oontraotlng       blatriot   except thoao
      golly to the lntoroat     and llAklA6 iand ahall bo orodltod
       to    tho rooal+ln(     lohool by the tax oollootor     am oollaotsd,
       and tho aMdi4          OOAtrsOtiA( di8triOt Will bo lii6ibh        iOr
       am maoh aalar         aid am Ia nooeaaary to lupplOmaAt  the
       Stat. mailable    and Looal tilntonanoo  fmla,  on the
       lo&laatioa    from tha londln(l dl8trlCt attondlng a lahool
       in tho raoolrln6   aiatriat, to oovu the lpprovrd ooat of
       iA8truOtiOA pOr lOhOla8tiO iA the rOOOivin( lohool,    pro-
.   .




Hoaorabla A.       T. Prlbblo, pt&         8




        tldothat
              d             r o ol
                                 hpprowd  @oat rhall not 8xorod Savon
        Dollara and         lrlft  Cant8 ($9.50) par month tor iire
         5) mmthm           for d @k lohool ltndOEtB or Hto Dollar8
        I$5.00)        mr    mouthfor f Ire (8)     month8    ror llomontary
        ltA6AAto.a

                  TM    above gaoteA pro~lalo~ boo& Aot authar,lse the
ooiuolidatitm          or the diatrlot8, nor door it proda tar tba
abandomoat         of *rho01 propmty           of thr rondlnl:dlatrlot.
                  Undrrthe faotr a8 m            a8darotand    them to k,   the
trustoea of the             lmndlng dlatrlct wool6 not ba authorlud            to
roll th a lohool bUll4~8.
                                                         Your8 ruy     truly
                                                  AT’PORWEI UEWI!3t&LOI TXAS




                                                                 C. I. OibaoA
                                                                    Aaalatant




                                                                                    /’
                                                                                    c
                                                                                    ‘~~TROVEII

                                                                                    lY

                                                                                     9
                                                                                       7
                                                                                      OPINION
                                                                                    COMYn7U